ORDER

PER CURIAM.
Stephen Ristau (“Ristau”) appeals the judgment of the trial court transferring U.S. currency in the amount of $14,512.11 to the U.S. Marshals Service. Ristau claims that the court erred in granting the state’s application to transfer the currency because the forfeited property was illegally seized. He also argues that the proce*499dures set forth for a civil forfeiture action were not properly followed. Finally, Ris-tau claims that the court erred in granting the state’s application to transfer because he did not have sufficient minimum contacts with Missouri to subject himself to the jurisdiction of the state.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).